Citation Nr: 1707888	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-36 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disorder as secondary to the service-connected right knee disability, and if so, whether service connection is warranted. 

2.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee prior to September 20, 2010.

3.  Entitlement to an increased rating in excess of 10 percent for right knee DJD status post arthroscopy from November 1, 2010 to October 30, 2012.

4.  Entitlement to an increased rating for right knee DJD status post total right knee replacement in excess of 30 percent beginning December 1, 2013.   

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the rating period prior to October 31, 2012, and beginning December 2, 2013.


6.  Entitlement to special monthly compensation (SMC) under the provisions of 
38 U.S.C.A. § 1114 (s) for the rating period prior to October 31, 2012, and beginning December 2, 2013.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1977 to February 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Subsequent to the issuance of the May 2016 Supplemental Statement of the Case, the Veteran submitted additional evidence pertaining to his left knee disorder in July 2016 for which a waiver of initial RO consideration was provided.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In a January 2012 statement, the Veteran's representative raised the issue of unemployability.  Although the RO denied a TDIU in a May 2014 rating decision, the issue of a TDIU is part and parcel of the claim for higher rating for the Veteran's right knee disability, which has been pending since August 2008.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) an increased rating for right knee DJD status post total right knee replacement in excess of 30 percent beginning December 1, 2013; (2) entitlement to a TDIU for the rating period prior to October 31, 2012, and beginning December 2, 2013; and (3) entitlement to SMC under the provisions of 38 U.S.C.A. § 1114 (s) for the rating period prior to October 31, 2012, and beginning December 2, 2013 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 1989 rating decision denied service connection for a left knee disability on the basis that the evidence of record did not show that the Veteran's left knee disorder was related to service or his service-connected right knee disability.

2.  Additional evidence received since the October 1989 rating action on the issue of service connection for a left knee disorder is relevant and probative and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.

3.  The Veteran's currently diagnosed left knee degenerative joint disease is permanently aggravated by the service-connected right knee disability. 

4.  For the rating period prior to September 20, 2010, the Veteran's right knee disability has been manifested by extension limited to 5 degrees, with flexion, at worst, to 100 degrees with pain, without lateral instability or recurrent subluxation, and without dislocation or removal of the semilunar cartilage.

5.  For the rating period from November 1, 2010 to October 30, 2012, range of motion of the right knee was from 0 to 100 degrees, and there was no evidence of ankylosis, instability, subluxation, dislocation of semi-lunar cartilage, or malunion of the tibia and fibula.

6.  For the rating period from November 1, 2010 to October 30, 2012, VA treatment records show severe right knee degenerative changes, pain with loss of motion, and interference with locomotion.


CONCLUSIONS OF LAW

1.  The October 1989 rating decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2016).

3.  The criteria for service connection for a left knee disorder, diagnosed as degenerative joint disease, as secondary to the service-connected right knee disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  For the rating period prior to September 20, 2010, the criteria for an increased rating in excess of 10 percent for service-connected right knee DJD disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2016).

5.  For the rating period from November 1, 2010 to October 30, 2012, the criteria for a 20 percent rating, but no higher, for right knee DJD status post arthroscopy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim of service connection for a left knee disorder has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (reopening and grant of service connection for a left knee disorder), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the claims for an increased rating in excess of 10 percent prior to September 20, 2010 and from November 1, 2010 to October 30, 2012 for the right knee disability, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial AOJ decision on a claim.  38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided notice to the Veteran in September 2008.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The notice letter also informed the Veteran how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records, post-service treatment records, and the Veteran's statements have been associated with the claims file.  In December 2008 the Veteran was provided with a VA examinations and the report has been associated with the record.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a).  The Board finds the VA examination was thorough and adequate and provided a sound basis upon which to base a decision with regard to the Veteran's claim for increased rating for the service-connected knee disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As stated in Correia v. McDonald, 28 Vet. App. 158 (2016), the final sentence of 
38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Indeed, Correia stated "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.  The Board finds the December 2008 VA examination adequate under Correia.   First, retroactive range of motion testing cannot be performed; as such, the December 2008 VA examination is still adequate as Correia stated "its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  Id. at *8 n.7.  Additionally, Correia indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  Id.  Here, the record shows that the Veteran had bilateral knee degenerative arthritis, so there is no opposite undamaged joint to compare.  Thus, the Board finds the December 2008 VA examination adequate.

Regarding the rating period from November 1, 2010 to October 30, 2012, the Board notes that the Veteran was not afforded a VA knee examination.  However, the Board finds that a remand for a VA examination for this rating period would be futile as retroactive range of motion testing cannot be performed.  Moreover, the VA treatment records from November 1, 2010 to October 30, 2012 are sufficient to grant a higher 20 percent rating for the Veteran's right knee disability during this period. 

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159.

New and Material Evidence Legal Criteria

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103. 

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  

The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

New and Material Evidence-Analysis

By way of procedural background, the Veteran was initially denied service connection for a left knee disorder in an October 1989 rating decision.  The Veteran was notified of the decision via a letter dated in October 1989, but he did not file a notice of disagreement with the October 1989 rating decision.  Therefore, that rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the October 1989 rating decision included service treatment records and a July 1989 VA examination report.  

In support of the current application to reopen service connection for a left knee disorder, the new evidence associated with the record since the September 2003 rating decision includes, in pertinent part, a July 2016 private medical opinion from Dr. H. S., which indicates that the Veteran's service-connected right knee disability permanently aggravated his left knee DJD.

The Board finds that the July 2016 medical report relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.  In other words, they provide evidence in support of a finding that the Veteran's left knee disorder may be aggravated by the service-connected right knee disability.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2015) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Left Knee Disorder

The Veteran maintains that his currently diagnosed left knee disorder is either caused or aggravated by his service-connected right knee disability.
Initially, the Board finds that the Veteran has been diagnosed with left knee DJD.  See December 2008 VA examination report.  He also had a left knee replacement in 2013.  See September 2013 private treatment records from the Florida Orthopaedic Associates. 

Next, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left knee disorder is either caused or aggravated by his service-connected right knee disability.  

The evidence includes a December 2008 VA knee examination report.  The examiner diagnosed the Veteran with left knee DJD.  It was then opined that the Veteran's left knee disorder was less likely than not caused by or a result of his right knee disability.  In support of this opinion, the examiner stated that the Veteran's medical records showed that his left knee symptoms began around 1988, ten years after service separation.  There was no record of injury to the left knee in service.  Regarding secondary service connection, the examiner indicated that it was unlikely that the left knee disorder was due to overcompensation or abnormal gait caused by the right knee.  The examiner indicated that his left knee disability was more likely due to an undocumented injury, long-term wear and tear, or post-surgical changes status post a partial meniscectomy.  

The evidence also includes a July 2016 private medical opinion from Dr. H. S.  The doctor indicated that he had reviewed the entire claims file and interviewed the Veteran.  Dr. H. S. confirmed a diagnosis of left knee DJD.  He then opined that it was as likely as not that the Veteran's left knee DJD was caused by or aggravated by his service-connected right knee disability.  In support of this opinion, Dr. H. S. stated that the Veteran's abnormal gait secondary to his service-connected right knee disability was well-documented throughout the record.  For example, a treatment record dated in November 2010noted "abnormality of gait" and "osteoarthrosis involving the knee."  Further, Dr. H. S. stated that he disagreed with the opinion rendered by the December 2008 VA examiner.  In this regard, Dr. H. S. noted that the Veteran did not report a left knee injury around or before 1988.  He also was only 31 years old at the time and it was unlikely that he would have significant "wear and tear" to his knee at that time.  Moreover, medical research indicated that, with limping, there was a shift of the body's center of gravity towards the affected leg.  This resulted in lateral bending of the trunk towards that side.  When weight is transferred to the good leg, the repositioning of the center of gravity in the mid-line created increased muscle pull.  This in turn, increased the force transmitted across the spine, hips, knee and ankles.  This was noted to potentially cause or aggravate degenerative changes.  

The remaining evidence of record shows continued complaints and treatment for the Veteran's left knee disorder, but does not include an opinion as to the etiology of the disorder. 

Upon review of all the evidence of record, the Board finds that there is evidence weighing both for and against the Veteran's claim.  In other words, the Board finds that the evidence discussed above is at least in equipoise as to whether the Veteran's left knee disorder is secondary to his service-connected right knee disability.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for the left knee disorder, diagnosed as DJD, is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


Disability Rating Criteria-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994; Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

For the rating period prior to September 20, 2010, the Veteran's right knee disability has been rated under Diagnostic Code 5010 (arthritis), which is to be rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which in turn is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensable (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 
38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; extremely be rated 60 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

Ratings for Right Knee Disability

The Veteran filed a claim for an increased rating in excess of 10 percent for his right knee disability in August 2008.  Thereafter, in a February 2011 rating decision, the RO granted a 100 percent temporary rating for treatment requiring convalescence from September 20, 2010 to November 1, 2010.  Beginning November 2, 2010, the RO continued the 10 percent rating.  The Veteran filed a timely notice of disagreement with the rating assigned in the February 2011 rating decision.  See notice of disagreement dated in January 2012.  

Thereafter, in a November 2013 rating decision, the RO granted another total temporary rating for the Veteran's right knee disability following a total right knee replacement.  The 100 percent rating was in effect beginning October 31, 2012 through November 30, 2013.  Beginning December 1, 2013, the Veteran was awarded a 30 percent rating for residuals associated with the right knee replacement. 

In this decision, the Board will only consider the Veteran's rating period prior to September 20, 2010 and from November 1, 2010 to October 30, 2012.  The remaining rating period is being remanded for the reasons discussed below.  

Rating Period Prior to September 20, 2010

As noted above, the Veteran's right knee disability has been rated under Diagnostic Code 5010 (arthritis) for the rating period prior to September 20, 2012.

Private treatment records from Dr. J. R. dated in July 2008 notes that the Veteran was seen for complaints of bilateral knee pain.  Upon physical examination, there was fluid present in the right knee.  There was no evidence of joint line tenderness and range of motion was "more of a contracture."  There was crepitus over the patellofemoral joint.  There was no instability.  Gait was normal.  

The evidence includes a December 2008 VA knee examination.  During the evaluation, the Veteran reported the following symptoms associated with his right knee disability: giving way; pain; stiffness; weakness; incoordination; decreased speed of joint; repeated effusion; swelling and tenderness.  There were no flare-ups of the joint reported.  He also reported that he always used a cane and knee brace.  Upon physical examination, the Veteran's gait was antalgic.  He also had crepitus, effusion, tenderness, subpatellar tenderness, and guarding of movement.  There was no instability of the right knee and no meniscus abnormality.  Range of motion testing of the right knee showed flexion limited to 100 degrees.  Extension was limited by 5 degrees.  There was objective evidence of pain with active motion.  There was no pain following repetitive use testing and no additional loss of motion.  There was no ankylosis of the joint.  The examiner indicated that the Veteran's left knee was causing decreased mobility, problems with lifting and carrying, lack of stamina, pain, and decreased strength.  

VA treatment records include a September 20, 2010 operation report for an arthroscopy of the right knee.  The report indicated that the Veteran had experienced chronic right knee pain, degenerative changes, multiple episodes of popping and locking, and wanted to try and delay a total knee arthroplasty.
Upon review of the evidence of record, the Board finds that a rating in excess of 10 percent for the period prior to September 20, 2010 is not warranted for the right knee disability.

The Board finds that, throughout the appeal period prior to September 20, 2010, even with such considerations of additional limitation of motion or function, (see DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's right knee disability has been manifested by flexion limited to, at worst, 100 degrees and extension limited to, at worst, 5 degrees.  The Veteran also denied flare-ups of the right knee during the December 2008 VA examination.  Repetitive use testing also did not show any additional pain or decreased motion. 

Further, under Diagnostic Code 5260 the Veteran's right knee flexion was, at worst, 100 degrees in the December 2008 VA examination.  Therefore, the criteria for a higher disability rating under Diagnostic Code 5260 (limitation of flexion to 30 degrees for a 20 percent rating) have not been met or more nearly approximated. 
38 C.F.R. § 4.71a.

Diagnostic Code 5261 contemplates impairment of the knee manifested by limitation of extension.  In this case, the evidence shows that the Veteran had, at worst, 5 degrees of extension during the December 2008 VA examination.  Thus, even if pain is taken into account, there is no credible evidence of record demonstrating extension limited to 15 degrees or less which would warrant a 20 percent rating.  As the criteria for a 20 percent disability rating under Diagnostic Code 5261 (limitation of extension to 15 degrees) have not been met or more nearly approximated, the evidence does not support an increased rating in excess of 10 percent under Diagnostic Code 5261 for the right knee disability for the period prior to September 20, 2010.  38 C.F.R. § 4.71a.

The Board has also considered whether any other diagnostic code would allow for an increased rating in excess of 10 percent for the Veteran's right knee disability during the appeal period prior to September 20, 2010.  The Veteran was not noted to have instability of the left knee or recurrent subluxation; as such, Diagnostic Code 5257 does not apply.  

Further, Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  Although the Veteran reported some episodes of pain and effusion of the right knee, the medical evidence revealed no showing of dislocation of the right knee meniscus in this case, therefore, this code does not apply. 

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure on the right knee; thus, Diagnostic Code 5259 does not apply.  

Diagnostic Codes 5262 and 5263 do not apply, as there is no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. 
§ 4.71a.

Finally, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of right knee ankylosis. 

For these reasons, the Board finds that the weight of the evidence is against the grant of a rating in excess of 10 percent for right knee disability for the rating period prior to September 20, 2010.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§§ 4.3, 4.7.

Rating Period From November 1, 2010 to October 30, 2012

Following the September 20, 2010 right knee arthroscopy, the Veteran was seen for follow-up treatment by VA.  In a November 2010 VA treatment record (in Virtual VA), the Veteran reported periodic pain mostly after periods of immobilizaton or extended periods of ambulation.  A physical examination of the right knee showed a well-healed protal incision and slight effusion.  Range of motion was from 0 to 100 degrees.

The evidence also includes a February 2012 VA treatment record where it was noted that the Veteran was last seen in the orthopedic clinic in the fall of 2010 (approximately the date of his arthroscopic right knee surgery).  During the surgery, it was noted that the Veteran had "extensive" degenerative changes in the condyles.  It was further indicated that the Veteran had some relief from the procedure for a few months, but was now "hurting again."  Upon examination, it was indicated that the Veteran had painful full extension and flexion with mainly medial joint line pain.  X-rays showed "severe" medial and patellar femoral osteoarthritis.  The Veteran was also provided a long discussion regarding the need for a total knee replacement.  

In an October 2012 VA pre-surgical treatment record (in Virtual VA), it was noted that the Veteran had chronic pain which affected his physical activities, to include walking.  

To warrant an increased rating of 20 percent for disability of the right knee under the applicable diagnostic codes, there would need to be evidence of limitation of flexion to 30 degrees or limitation of extension to 15 degrees.  Because the range of motion findings during the appeal period discussed above shows normal extension and flexion to 100 degrees, a rating in excess of 10 percent is not warranted for either flexion or extension of the right knee under the schedular criteria for limitation of motion.  Additionally, because there is no evidence of ankylosis, instability, subluxation, dislocation or removal of semi-lunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for either knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262.

Nonetheless, when evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca, 8 Vet. App. 202.  

The evidence from November 1, 2010 to October 30, 2012 shows that the Veteran experienced pain after periods of immobilizaton or extended periods of ambulation.   The Veteran has also been found to have "extensive" degenerative changes in the right knee and, although the arthroscopy procedure provided some relief, the pain returned shortly thereafter.  He was also noted to have painful full extension and flexion; and the Veteran was provided a long discussion regarding the need for a total knee replacement.  See February 2012 VA treatment record.  In an October 2012 VA pre-surgical treatment record, it was noted that the Veteran had chronic pain which affected his physical activities, to include walking.  

This evidence suggests to the Board that the Veteran's right knee disability was more severe than what is contemplated by the currently assigned 10 percent rating from November 1, 2010 to October 30, 2012.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right knee symptomatology more nearly approximates the criteria for a disability rating of 20 percent for the rating period from November 1, 2010 to October 30, 2012, in accordance with the factors discussed in DeLuca, including pain with loss of motion, and interference with locomotion.  As such, a disability rating of 20 percent for the right knee disability, but no higher, is warranted from November 1, 2010 to October 30, 2012.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right knee disability for the period prior to September 20, 2010, and from November 1, 2010 to October 30, 2012.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that all the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The musculoskeletal schedular rating criteria, Diagnostic Codes 5256 through 5263, specifically provide for disability ratings of the knee and leg based on ankylosis, subluxation or lateral instability, cartilage dislocation or removal, limitation of flexion, limitation of extension, nonunion or malunion of the tibia and fibula, and genu recurvatum.  In this case, the Veteran's symptoms are part of the schedular rating criteria for knees and leg, Diagnostic Codes 5256 through 5263 (which also incorporate various orthopedic factors that limit motion or function of the lumbar spine, such as pain).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right and left knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

The application to reopen a claim for service connection for a left knee disorder is granted.

Service connection for a left knee disorder, diagnosed as DJD, as secondary to the service-connected right knee disability, is granted. 

An increased rating in excess of 10 percent for DJD of the right knee prior to September 20, 2010, is denied.

An increased rating of 20 percent, but no higher, for right knee DJD status post arthroscopy from November 1, 2010 to October 30, 2012, is granted. 



REMAND

Right Knee Disability Beginning November 1, 2010

The Veteran was last afforded a VA knee examination in December 2008, over 8 years ago.  Moreover, the Veteran has undergone a total right knee replacement on October 31, 2012.  He has been awarded a 100 percent rating from October 31, 2012 to November 30, 2013.  Beginning December 1, 2013, the Veteran is in receipt of a 30 percent rating.  However, the available clinical evidence of record is insufficient for the Board to properly assess the level of disability.  As such, the Veteran should be  afforded the Veteran a new examination to adequately determine the current nature and severity of the right knee disability.  Accordingly a remand is warranted. 

TDIU and SMC

The Veteran is currently in receipt of a 100 percent rating for his right knee disability and has been awarded SMC for the period from October 31, 2012 to December 1, 2013.  As such, the issues of entitlement to a TDIU and SMC are moot for the period from October 31, 2012 to December 1, 2013.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

Regarding the rating period prior to October 31, 2012 and beginning December 2, 2013, and as set forth above, this decision grants service connection for a left knee disability.  The implementation of this grant (i.e., the rating assigned) could impact the TDIU and/or SMC claims.  Accordingly, these issues are deferred.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA knee examination in order to determine the current nature and severity of his service-connected right knee disability.  

The examiner must conduct full range of motion studies of the right knee (expressed in degrees).  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).

2.  The AOJ shall implement the grant of service connection for DJD of the left knee.

3.  The AOJ shall then readjudicate the Veteran's claims of (1) entitlement to an increased rating for right knee DJD status post total right knee replacement in excess of 30 percent beginning December 1, 2013; (2) entitlement to a TDIU; and (3) entitlement to SMC for the rating period prior to October 31, 2012 and beginning December 2, 2013.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


